DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT US2018/035294 filed May 31, 2018; to Provisional App. No. 62/660,275 filed April 20, 2018; and to Provisional App. No. 62/512,752 filed May 31, 2017. 

Status of Claims
Claims 1-20, filed on November 27, 2019, are presently pending in this application.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Claim 7 recites “wherein the inlet comprises an inlet protrusion”, ln 1 should read --wherein an inlet comprises an inlet protrusion--;
Claim 8 recites “wherein the outlet comprises an outlet protrusion”, ln 1 should read -- wherein an outlet comprises an outlet protrusion--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8, and claims 2-5 and 9-20 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the inlet and outlet apertures are spaced apart and define a direct airflow path from the inlet aperture to the outlet aperture;”, ln 6-8 whereby inlet and outlet apertures, inlet aperture, and outlet aperture lack sufficient antecedent basis. Further, it is unclear whether “inlet aperture” and/or “outlet aperture” are intended to reference inlet orifice and/or outlet orifice, respectively, recited introduced in line 5. Examiner believes this to be a typographical error and that Applicant’s intent is for inlet aperture and outlet aperture to reference inlet orifice and outlet orifice, respectively.  Therefore, for the purpose of this Office Action, inlet aperture and outlet aperture are interpreted as inlet orifice and outlet orifice, respectively. 
Claim 6 recites “a majority of the CU geometric length.”, ln 2 whereby the limitation “CU geometric length” lack sufficient antecedent basis. Further it is unclear whether “CU geometric length” is intended to introduce a new limitation “CU geometric length”/a geometric length of the containment unit or reference the containment unit in some way.  For the purpose of this Office Action CU geometric length is interpreted such that the claims reads: -- a majority of a geometric length of the containment unit--. 
Claims 7-8 recite “from one of the boundary walls”, ln 1-2 whereby “boundary walls” lack sufficient antecedent basis. Further, it is unclear whether “one of the boundary walls” is intended to introduce a new limitation or reference “the one or more containing walls” of claim 1.  Examiner believes this to be a typographical error and that Applicant’s intent is for “one of the boundary walls” to reference one or more containing walls.  Therefore, for the purpose of this Office Action, “one of the boundary walls” is interpreted as --one of the containing walls--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (U.S. Pub. No. 2002/0144680; hereinafter: “Nilsson”) in view of Kjellgren et al. (U.S. Pub. No. 20120298106; hereinafter: “Kjellgren”).
Regarding Claim 1, Nilsson discloses a containment unit (4; Fig. 1-6) for a dry powder inhaler (DPI) (1; Fig. 1-5), comprising one or more containing walls (4; Fig. 1-6) which enclose and protect a dry powder (11; Fig. 1, 6) from external conditions (¶¶ 0028, 0031, 0038), wherein the dry powder is or contains a medicament for oral inhalation (Abstract; ¶¶ 0001, 0028, 0030); inlet and outlet orifices (15; Fig. 1-6 and A, Fig. A annotated below, respectively) in the one or more containing walls (Fig. 1-6), each orifice having a fixed geometry which does not change from use of the containment unit (Fig. 1-6; Examiner notes: Nilsson does discloses as having a non-changing geometry.), wherein the inlet and outlet orifices orifice orifice 

    PNG
    media_image1.png
    483
    753
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 5 of Nilsson.
Nilsson does not specifically disclose the containment unit wherein the interior space within the one or more containing walls that permits the dry powder to form a powder bed that is outside the direct airflow path when the containment unit is in an orientation of use.
Kjellgren teaches a containment unit (4, 5; Fig. 1; ¶ 0178) for a DPI comprising an interior space (2; Fig. 1) within one or more containing walls (5; Fig. 1) that permits the dry powder to form a powder bed that is outside a direct airflow path (“F”; Fig. 1) when the containment unit is in an orientation of use [Fig. 1; ¶ 0179; Examiner notes: Kjellgren discloses the dry powder in a powder bed with the interior space (cavity 2; Fig. 1) not in the direct airflow path.] for the purpose of deaggregation, thereby bringing the formulation into a condition ready for inhalation (¶ 0179). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the interior space of the containment unit of Nilsson to include the interior space within the one or more containing walls to permit the dry powder to form the powder bed that is outside the direct airflow path when the containment unit is in the orientation of use as taught by Kjellgren for the purpose of deaggregation, thereby bringing the formulation into a condition ready for inhalation (See Kjellgren: ¶ 0179).
Regarding Claim 2, the modified device of Nilsson discloses the containment unit wherein the inlet and outlet orifices are sized to produce secondary flows (C, Fig. A annotated above) within the containment unit.
Regarding Claims 3-5, the modified device of Nilsson discloses the containment unit, shown above. 
The modified device of Nilsson does not explicitly disclose the containment unit wherein the inlet orifice is smaller than the outlet orifice, wherein a diameter of the inlet orifice is smaller than a diameter of the outlet orifice, and wherein a cross sectional area of all inlet orifices is smaller than the cross sectional area of all outlet orifices. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  The modified device of Nilsson clearly depicts the inlet orifice is smaller than the outlet orifice, wherein a diameter of the inlet orifice is smaller than a diameter of the outlet orifice, and wherein a cross sectional area of all inlet orifices is smaller than the cross sectional area of all outlet orifices (See Nilsson: Fig. 1-6). Specifically, the modified device of Nilsson discloses the inlet orifice as a nozzle (15; Fig. 1-6)that forms an air jet (16; Fig. 1-6) and depicts the outlet (A, Fig. A annotated above) as being much larger in cross-section and diameter than the inlet orifice.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the modified device of Nilsson discloses the containment unit wherein the inlet orifice is smaller than the outlet orifice, wherein a diameter of the inlet orifice is smaller than a diameter of the outlet orifice, and wherein a cross sectional area of all inlet orifices is smaller than the cross sectional area of all outlet orifices, as recited in Claims 3-5.
Regarding Claim 6, the modified device of Nilsson discloses the containment unit wherein the direct airflow path is defined an inlet air jet (B Fig. A annotated above) that traverses a majority of a geometric length of the containment unit [Examiner notes: The modified device of Nilsson discloses the air jet B (Fig. A annotated above) produced by the nozzle (15; Fig. 1-5) traverses a majority of a geometric length of the containment unit.].
The modified device of Nilsson does not explicitly disclose the containment unit wherein the inlet air jet has a Reynolds number > 100.
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II))
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet air jet to have a Reynolds number > 100 because such a modification would be well within the capabilities of one of ordinary skill in the art and because one of ordinary skill in the art would expect the device to function appropriately having the claimed the inlet air jet having a Reynolds number > 100 without undue experimentation. 
Regarding Claim 7, the modified device of Nilsson discloses the containment unit wherein an 

    PNG
    media_image2.png
    489
    768
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 5 of Nilsson.
Regarding Claim 8, the modified device of Nilsson discloses the containment unit wherein an outlet (D; Fig. B annotated above) comprises an outlet protrusion (E; Fig. B annotated above) from one of the boundary walls and wherein the outlet orifice is at an end (F; Fig. B annotated above) of the outlet protrusion.

Regarding Claim 9, the modified device of Nilsson discloses a dry powder inhaler (DPI) device, comprising a containment units (CU) as recited in claim 1 (shown above); and an inhaler (See Nilsson: 1; Fig. 1-5) configured to receive one of the CUs (See Nilsson: Fig. 1-5; ¶ 0028) and position the CU in the orientation of use whereby the dry powder forms a powder bed that is outside the direct airflow path from the inlet aperture to the outlet aperture (See Nilsson: Fig. 1-5).
Regarding Claim 10, the modified device of Nilsson discloses the DPI device wherein the inhaler is further configured to position the CU in-line with a flow path (A, Fig. C annotated below) of the inhaler.


    PNG
    media_image3.png
    497
    750
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 5 of Nilsson.

Regarding Claim 11, the modified device of Nilsson discloses the DPI device wherein the inhaler is configured as a passive oral inhaler operable by subject inhalation force (See Nilsson: Abstract; ¶¶ 0028, 0031-0038).
Regarding Claim 12, the modified device of Nilsson discloses the DPI device further comprising a positive pressure air source (See Nilsson: ¶¶ 0036, 0039, 0041, Claim 25).

Regarding Claim 13, the modified device of Nilsson discloses the DPI device further comprising a mouthpiece (See Nilsson: 2; Fig. 1-5; ¶ 0028).
Regarding Claim 14, the modified device of Nilsson discloses the DPI device, shown above. 
The modified device of Nilsson does not explicitly disclose the DPI device wherein the orientation of use orients the direct airflow path horizontally. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  It is noted that the modified device of Nilsson discloses the airflow path (B, Fig. A annotated above) from the inlet orifice to the outlet orifice (See Nilsson: Fig. 1-5). Further, the term “horizontally” is a relative directionality term and the claims have not established directionality of the instant invention as it relates to the claimed inventions.  Specifically, the claims have not recited a relationship between the recited limitations to establish a horizontal use orientation. Thus, the modified device of Nilsson clearly depicts, using broadest reasonable interpretation, the orientation of use orients the direct airflow path horizontally (See Nilsson: Fig. 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the modified device of Nilsson discloses the orientation of use orients the direct airflow path horizontally.
Regarding Claim 15, the modified device of Nilsson discloses the DPI device, shown above. 
The modified device of Nilsson does not explicitly disclose the DPI device wherein the orientation of use orients the direct air flow path vertically 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  It is noted that the modified device of Nilsson discloses the airflow path (B, Fig. A annotated above) from the inlet orifice to the outlet orifice (See Nilsson: Fig. 1-5). Further, the term “vertically” is a relative directionality term and the claims have not established directionality of the instant invention as it relates to the claimed inventions.  Specifically, the claims have not recited a relationship between the recited limitations to establish a vertical use orientation. Thus, the modified device of Nilsson clearly depicts, using broadest reasonable interpretation, the orientation of use orients the direct airflow path vertically (Fig. D below).

    PNG
    media_image4.png
    617
    340
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 5 of Nilsson.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the modified device of Nilsson discloses the orientation of use orients the direct airflow path vertically.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leamon et al. (U.S. Pub. No. 2014/0053831; hereinafter: “Leamon”) in view of Nilsson in view of Kjellgren.
Regarding Claim 16, Leamon discloses a dry powder inhaler (DPI) delivery system, comprising one or more DPI containment units (CU) as recited in claim 1; - 33 -WO 2018/222810PCT/US2018/035294an inhaler (230; Fig. 7A, 7B; ¶¶ 0077, 0092-0093, 0100-0103, 0111; Examiner notes: Leamon discloses the inhaler as a dry powder inhaler.); and a spacer (100; Fig. 1-7C; ¶¶ 0050, 0077, 0092-0093) configured to combine an aerosol stream (234; Fig. 7A-7B; ¶ 0050) from the inhaler with a ventilation gas stream (314, 316; Fig. 7A-7C).
Leamon does not specifically disclose the DPI system comprising one or more DPI containment units (CU) as recited in claim 1; and wherein the inhaler is configured to contain the one or more CUs and position each CU at a time of use in the orientation of use whereby the dry powder forms a powder bed that is outside the direct airflow path from the inlet aperture to the outlet aperture. – 33 -WO 2018/222810PCT/US2018/035294
Nilsson in view of Kjellgren teach a DPI containment units (CU) as recited in claim 1 (shown above); and an inhaler (See Nilsson: 1; Fig. 1-5) configured to contain the DPI CU (See Nilsson: Fig. 1-5) and position the DPI CU at a time of use in the orientation of use whereby the dry powder forms a powder bed that is outside the direct airflow path (See Kjellgren: “F”; Fig. 1) from the inlet aperture to the outlet aperture [See Kjellgren: Fig. 1; ¶ 0179; Examiner notes: Kjellgren discloses the dry powder in a powder bed with the interior space (cavity 2; Fig. 1) not in the direct airflow path.] for the purpose of creating an air jet pushing or cutting free a medical powder (See Nilsson: Abstract; ¶¶ 0012, 0032, 0038, 041) and deaggregation, thereby bringing the formulation into a condition ready for inhalation (See Kjellgren: ¶ 0179), respectively. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the inhaler of Leamon to include the DPI CU as recited in claim 1 and the inhaler configured to contain the CU and position the CU at the time of use in the orientation of use whereby the dry powder forms the powder bed that is outside the direct airflow path from the inlet aperture to the outlet aperture as taught by Nilsson in view of Kjellgren for the purpose of creating an air jet pushing or cutting free a medical powder (See Nilsson: Abstract; ¶¶ 0012, 0032, 0038, 041) and deaggregation, thereby bringing the formulation into a condition ready for inhalation (See Kjellgren: ¶ 0179), respectively.
Regarding Claim 17, the modified device of Leamon discloses the DPI delivery system wherein the spacer comprises an inlet flow unifier (See Leamon: 140, 156, 158; Fig. 1. 3-4, 5C, 5D, 6A-6C; ¶¶ 0050-0051, 0054-0055, 0062-0063), a mixing region (See Leamon: 170; Fig. 3, 5C, 5D; ¶¶ 0050-0051, 0054-0058), and a streamlined outlet (See Leamon: 160; Fig. 3, 5C, 5D; ¶¶ 0056-0059).
Regarding Claim 18, the modified device of Leamon discloses the DPI delivery system  wherein the inhaler is actuatable in bursts synchronized with subject inhalation cycles [See Leamon: ¶¶ 0050-0051, 0074-0078, See Nilsson: ¶¶ 0036, 0039, 0041; Examiner notes: the modified device of Leamon discloses the inhaler as being capable of being actuatable in time with subject inhalation cycle (See Leamon: ¶¶ 0050-0051, 0074-0078), more specifically, that the inhaler is breath-activated thereby being synchronized with the inhalation of the user (See Nilsson: ¶¶ 0036, 0039, 0041).].
Regarding Claim 19, the modified device of Leamon discloses the DPI delivery system wherein the ventilation gas stream is operated continuously (See Leamon: ¶¶ 0050, 0080).
Regarding Claim 20, the modified device of Leamon discloses the DPI delivery system  wherein the ventilation gas stream is a low flow nasal cannula (LFNC) or high flow nasal cannula (HFNC) stream (See Leamon: ¶¶ 0044-0055, 0093).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785